DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because it only covers the limitations of the amended claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites: “at least one of a heater and a cooler” on line 2. Are these new or the same heater and cooler of claim 1? For purpose of examination, they are assumed the same heater and cooler of claim 1.  Clarification and/or correction are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (2017/0129184) in view of Tuffile et al (2017/0080497).
Regarding claims 1, 4, 7, Buller et al. discloses an apparatus and method for 3D printing an object, wherein forming material includes martensitic stainless steel [0192], wherein the apparatus comprising: 
a former 500, 700 to form a material layer 506, 706 in a molding region, the material layer being formed for a plurality of divisional layers – Fig. 2 to Fig.4A-F and Fig. 6A-C, which are a desired three-dimensional molded product divided by a predetermined height;  
a first emitter 515, 716-718 including a first energy beam and a second energy beams to form solidified layers by irradiating a predetermined irradiation region of the material layer in the predetermined divisional layer with the beams to sinter or melt the material layer;  and 

 after the hardening operation and before a completion of the plastically deforming operation [0066], and a cooler 513, 713 to adjust a temperature of at least a portion of the solidified layer to at least one of a predetermined temperature, wherein a controller is operatively coupled to a material dispenser, the first heat energy beam, the second energy beam, and the cooling member [0085].
Buller et al. fails to disclose the specific heating/cooling temperatures of the material and the order of heating/cooling of the forming material during the forming process. 
However, Buller et al. discloses the same martensitic stainless steel material along with a controller 1300 connected to a plurality of sensors 1360, wherein controller is operative coupled to the energy beam and the cooling member [0085], and is programmed to direct the energy beam to transform the at least a portion of the material bed to form the at least one 3D object using the control-model [0013], which can be wired to the controller to control a temperature, height, or power density [0020].  Thus, Buller et al. is capable or it would have been obvious to one of ordinary skill in the art to modify Buller et al. to adjust the heating/cooling of the forming material to a predetermined temperature at a predetermined time depending on the desired product and/or forming conditions. 
Further, Tuffile et al. discloses an apparatus and method for forming 3D object, comprising the steps of layer-by-layer construction of metallic alloys such as martensitic grade of steel such as types 420, 410, 440C stainless steel [0010], sintering, and binder removal by high quench rate from an infiltration temperature to convert the austenitic structure to the martensitic structure that provide high hardness and wear resistance [0009].  Tuffile et al. further discloses that the sintering temperature is in a range of 800-1200[Symbol font/0xB0]C, wherein the austenizing 
It would have been obvious to one of ordinary skill in the art to modify Buller et al. by using the predetermined temperature ranges as taught by Tuffle et al. in order to properly hardened martensitic grades of steels at predetermined cooling rates and/or temperatures while taking the martensitic characteristic of the forming material into consideration during the forming process in order to form a 3D object having high hardness and wear resistance. 
In regarding to different temperatures of claims 1, and 21-26, Buller et al. is capable of adjusting the heating/cooling temperatures of the forming material to any predetermined values using the temperature sensors that are connected to the controller, which is operatively coupled to the material dispenser, the first heat energy beam, the second energy beam, and the cooling member [0085].  When combine Buller et al. with Tuffle et al., the relationship between martensitic characteristic of the forming material and the forming temperature is further defined.  It is within the scope of one of ordinary skill in the art to select proper temperature for the material during the forming process.  It has been known that apparatus claims cover what a device is, not what a device does, operation method between apparatus claims is not a differentiating factor.
Regarding claim 2, Buller et al. further disclose a cover 507, 707.
Regarding claim 3, wherein the energy beam can be a laser beam or an electronic beam [0030].
Regarding claims 5-6, 8-9, 12, Buller et al. further discloses a building platform comprising a base 702 and a substrate 709 that is connected to a vertical actuator 712 (e.g., elevator) for moving the building platform vertically during the forming process.

Regarding claim 16, Buller et al. further discloses that at least two (e.g., all) of the energy beams can be movable with different scanners, and can be translated independently of each other or at different rates (e.g., velocities) and different characteristic [0255] with different polarization modulators [0260].
Regarding claims 17-18, Buller et al. further disclose that the material can be martensitic stainless steel [0192] or that the layers within the 3D object can comprise several types of material of metal, metal alloy, ceramic material, graphite, a supper alloy, a variety of steel, etc. [0187]-[0198].  
	Regarding claim 19, Buller et al. further discloses one or more sensors to measure one or more temperatures, energy beam powder, wherein the sensors are connected to a controller for feedback control of the forming process [0014], [0239].
Regarding claim 20, Buller et al. further discloses that the apparatus further comprises an auxiliary support feature of the forming 3D object can be removed by trimming [0212].

Allowable Subject Matter
Claims 27-36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Buller et al. discloses a 3D printing apparatus as described above, but fails to disclose a method for manufacturing a lamination-molded product, comprising the steps of:

a solidifying step to form a solidified layer by irradiating a predetermined irradiation region in the material layer of the divisional layer with a first beam and sintering or melting the predetermined irradiation region;
an initial thermal adjustment step to adjust the temperature of at least a portion of the solidified layer to a predetermined first temperature; and
a next thermal adjustment step to adjust the temperature of the at least a portion of the solidified layer having the first temperature to a predetermined second temperature; wherein the initial thermal adjustment step and the next thermal adjustment step is performed to the at least a portion of the solidified layer in order of the initial thermal adjustment step, the next thermal adjustment step, and then the initial thermal adjustment step while manufacturing the three-dimensional molded product; and when the first temperature is referred to as Tl, the second temperature is referred to as T2, a martensite start temperature of the solidified layer is referred to as Ms, and a martensite finish temperature of the solidified layer is referred to as Mf, following formulas of (1) to (3) are all satisfied.
Tl > Mf    (1)
Tl > T2    (2)
T2 < Ms    (3)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
The applicant argued that neither Buller nor Tuffile discloses a configuration in which the temperature of the solidified layer is adjusted in order from the first temperature, the second temperature, and the first temperature during the lamination molding and the temperature conditions of the heat treatment performed during the lamination molding.  Because the order of the temperatures and the temperature conditions are functional limitations, the method claims 27-36 have been indicated allowable as such.  In regarding to these limitations in the apparatus claims, Buller discloses a plurality of heating/cooling mechanism [0066], that are connected to temperature sensor and a controller for controlling the temperature of the object during the forming process [0085].  Buller is capable of controlling the material to be heated/cooled at any pre-determined temperature at any time during the forming process.  Tuffile further defines the characters of a martensite material during a 3D forming process, which can be used as a reference for Buller to adjust the temperature of the martensite material, which behaves different from that of a regular 3D material. However, the specific temperature, the order of the temperatures and the temperature conditions of the heat treatment are all method limitations and can’t be used to determine the patentability of apparatus claims, while the prior art discloses all the claimed structures. 
The applicant further argued that the prior art fails to disclose a heater and a cooler.  However, Buller et al. discloses a heater to heat the forming material after the hardening 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU KHANH T NGUYEN/Examiner, Art Unit 1743